Por a period of three years, 1923 to 1926, respondent had several men in his employ, procuring negligence cases for him. One of them at least, for a part of this time, procured a number of cases, and, in addition to a salary, received a share of respondent’s fees. Respondent voluntarily discontinued the “ negligence business ” in 1926. At that time the agitation for the suppression of “ ambulance chasing ” had not commenced. The official referee recommends a thirty-day suspension or a censure, favoring the latter. The court is mindful of the fact that respondent voluntarily discontinued the practice of engaging laymen to procure eases for him and dividing fees; that there had been no charges of improper conduct in connection with the handling of cases; that he is a veteran of the late war and active in post-war activities and other community affairs, and that he was fair and frank in his statements before Mr. Justice Paber and the official referee, yet the court may not overlook the fact that he knowingly violated the provisions of law  which prohibit an attorney from paying a valuable consideration to a person other than a lawyer as an inducement for placing in the attorney’s hands a demand of any kind for the pinpose of bringing an action thereon. The decision of the court is that respondent be censured, and such censure is hereby administered. Present — Lazansky, P. J., Kapper, Seeger, Carswell and Scudder, JJ.